OPINION — AG — ** COUNTY COMMISSIONERS — PLANS AND SPECIFICATIONS ** (1) IF THE BOARD OF COUNTY COMMISSIONERS OF YOUR COUNTY DESIRES TO USE THE PLANS AND SPECIFICATIONS PREPARE BY MR. VAHLBERG AND HAS HIM FURNISH THE REQUIRE SUPERVISION OF CONSTRUCTION, THE COUNTY WILL BE LIABLE TO HIM FOR THE BALANCE OF HIS FEE UNDER THE CONTRACT, WHICH FEE, IN OUR OPINION WOULD BE 30% OF A 6% FEE COMPUTED UPON THE " COST OF THE WORK " AS DEFINED IN THE TYPED PROVISION OF THE PRINTED CONTRACT. (2) IF THE BOARD OF COUNTY COMMISSIONERS OF YOUR COUNTY PROCEED UNDER MR. VAHLBERG'S CONTRACT, HE WILL NOT BE ENTITLED TO ADDITIONAL COMPENSATION FOR THE PREPARATION OF PLANS OR SPECIFICATION OVER AND ABOVE THAT WHICH HE HAS ALREADY RECEIVED, SAME BEING 70% OF A 6% FEE BASED ON THE " TOTAL COST STATED IN THE W.P.A. PROJECT PROPOSAL " SAID TOTAL COST BEING, AS AFORESAID $227,325.00 (PRIVATE CONTRACT, COURTHOUSE, CONTINUING CONTRACT, LIABILITY, COUNTY) CITE: 19 Ohio St. 1 [19-1] 19 Ohio St. 339 [19-339], 19 Ohio St. 734 [19-734] (FRED HANSEN)